Certified Question of State Law, No. C2980277. This cause came before the court on the certification of a state law question from the United States District Court, Southern District of Ohio, Eastern Division. Upon consideration of the motion of amicus curiae state of Ohio, Bureau of Workers’ Compensation, for leave to participate in oral argument,
IT IS ORDERED by the court that the motion for leave to participate in oral argument be, and hereby is, granted, and amicus curiae shall share the time allotted to petitioner.